ORDER

PER CURIAM.
Devon C. Morris appeals the denial of his motion to dismiss Ford Motor Credit Company, L.L.C.’s breach of contract claim seeking a deficiency judgment pursuant to a default of an automobile loan. Morris also appeals the grant of summary judgment in favor of Ford Motor Credit on its breach of contract claim. Finally, Morris appeals the dismissal of his third amended counterclaim and alternatively the denial of leave to amend his counterclaim. No error of law appears. An extended opinion would have no precedential value. We affirm the judgment under Rule 84.16(b).